Denied and Opinion Filed January 31, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00528-CV

                          IN RE AMY HAGEN, Relator

          Original Proceeding from the 469th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 469-54042-2016

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Smith
                           Opinion by Justice Molberg
      In this original proceeding, relator challenges the trial court’s orders granting

Father’s application for a writ of habeas corpus under Chapter 157 of the Texas

Family Code for the return of the child. See TEX. FAM. CODE §§ 157.371-.376.

Entitlement to mandamus relief requires relator to show that the trial court clearly

abused its discretion and that she lacks an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      After reviewing the petition for writ of mandamus, real party in interest’s

response, relator’s reply, and the record, we conclude that relator has failed to show
her entitlement to the relief requested. See TEX. R. APP. P. 52.8(a). Accordingly, we

deny the petition.



210528f.p05                                /Ken Molberg/
                                           KEN MOLBERG
                                           JUSTICE




                                        –2–